Citation Nr: 0622905	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  04-25 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to July 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran provided testimony at a 
hearing at the RO before the undersigned in April 2005.

For the reasons explained below, the claim on appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the veteran if further 
action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005).  Regulations implementing the VCAA are published at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and implementing regulations apply in the instant case.  
In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated 
by the VCAA.  All pertinent notice requirements of the VCAA 
and implementing regulations appear to be met.  VCAA notice 
was provided to the veteran in June 2003, prior to the 
certification of the claims file to the Board.

The veteran seeks service connection for asbestosis that he 
maintains was incurred while serving aboard the USS JOHN R. 
CRAIG and the USS CHAVALIER as a machinist's mate and 
firewatch.  During his recent hearing, he testified that he 
was an engineman and worked in the boiler and engine rooms.  
He said he stood fire watch in the engine room of the USS 
JOHN R. CRAIG while it was in overhaul.  The veteran stated 
that in approximately August 1957, he was treated for acute 
bronchitis in service.   He also said he was a light smoker 
who stopped smoking twenty years ago.  

The claims file includes several contradictory opinions as to 
whether the veteran has asbestosis.  In an April 2001 x-ray 
evaluation, J.W.S, M.D., said that noted parenchymal changes 
were consistent with asbestosis provided by the veteran's 
exposure history.  However, in January 2005, a VA examiner 
diagnosed chronic obstructive pulmonary disorder (COPD) and 
noted that x-rays showed no evidence of asbestosis but, in a 
March 2005 signed statement, J.S., M.D., said the veteran was 
diagnosed with asbestosis by chest x-ray certified by Dr. B., 
a physician who was a National Institute of Occupational 
Safety and Health (NIOSH) reader.  Dr. J.S. said that such 
findings on x-ray were consistent with the veteran's exposure 
to asbestos in service.  

During his April 2005 hearing, the veteran testified that he 
was first diagnosed with a lung disorder in approximately 
1994 or 1995 or in 1997 at the VA medical center (VAMC) in 
Oklahoma City, and was seen there again, very recently.  
However, a review of the claims file shows that no records 
have been requested or associated therein from this facility.  
VA records are considered part of the record on appeal since 
they are within VA's constructive possession, and such 
records may have bearing on the veteran's claims.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Hence, these records 
should be should be obtained.  

The Board also observes that evidence of private medical 
treatment for a lung disorder, afforded the veteran from 
numerous medical professionals, is associated with his claims 
file.  However, in an August 2004 written statement, the 
veteran indicated that he also received treatment from Rains 
Family Health Care; these records not associated with the 
veteran's claims file.  

The Board notes that the veteran's claims file reveals that 
after service he was employed at B.F. Goodrich from 1960 to 
1961 and his duties included making brake shoes that 
contained asbestos.  The veteran also reported that he was 
employed at McAlester Munitions plant and came into contact 
with asbestos in the steam and heating lines associated under 
buildings during the course of his work activities as an 
electrician.  

In light of the above, the Board is of the opinion that the 
veteran should be scheduled for a new VA examination to 
clarify the etiology of any diagnosed pulmonary disorder 
found to be present. 

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2005) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2005) address the consequences of a 
veteran's failure to attend scheduled medical examinations.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp 2005) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran with 
proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs him that a 
disability rating and an effective date for the 
award of benefits will be assigned if service 
connection is awarded, and also includes an 
explanation as to the type of evidence that is 
needed to establish both a disability rating and 
an effective date, consistent with Dingess v. 
Nicholson, supra.

2. The RO should obtain all medical records 
regarding the veteran's treatment at the VAMC in 
Oklahoma City, for the period from January 1994 
to the present.  If these records are not 
available, certification of such should be 
placed in the record.

3.  After obtaining the requisite written 
authorization from the veteran, the RO should 
obtain all medical records regarding the 
veteran's treatment at the Rains Family Health 
Care in Emory, Texas.  

4. Then, the veteran should be scheduled for a 
VA pulmonary examination to determine the 
etiology of any lung disorder found to be 
present, including whether the veteran has 
asbestosis.  A complete service and post service 
occupational history should be obtained from the 
veteran.  All indicated special tests or studies 
should be accomplished and all manifestations of 
the claimed disorder should be reported in 
detail.  After reviewing the claims file and 
examining the veteran, the examiner to respond 
to the following:

   (a) does the appellant have a lung 
disorder, e.g., asbestosis or another 
diagnosed disorder?
   
   (b) If so, the examiner is requested to 
render an opinion as to the etiology of any 
diagnosed lung disorder found to be present, 
including whether it is at least as likely as 
not (i.e., at least a 50-50 probability) that 
any currently diagnosed chronic pulmonary 
disorder was caused by military service 
(including exposure to asbestos in service), 
or whether such an etiology or relationship is 
unlikely (i.e. less than a 50-50 probability).
   
   (c) In rendering an opinion, the examiner 
is particularly requested to address the 
opinions expressed by Dr. J.S. in March 2005 
(to the effect that the veteran was diagnosed 
with asbestosis by x-ray) and by the VA 
examiner in January 2005 (to the effect that 
the veteran had COPD with no x-ray evidence of 
asbestosis).  A complete rationale should be 
provided for all opinions rendered.  The 
claims file should be provided to the examiner 
prior to examination, and the examination 
report should indicate if the veteran's 
medical records were reviewed.

4.  Thereafter, the RO should re-
adjudicate the   veteran's claim for 
service connection for asbestosis.  If 
the benefits sought on appeal remain 
denied, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
February 2005.  An appropriate period 
of time for response should be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
D.J. DRUCKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



